Case 6:18-cv-01055-PGB-GJK Document 20 Filed 10/29/18 Page 1 of 5 PagelD 55

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

JAIME MORENO CASE No.: 6:18-CV-01055-PGB-GJK
Plaintiff,

v.

WUDSON FENELON, individually

and W&G MAINTENANCE CORPORATION

a Florida For Profit Corporation

Defendants.
{

 

PARTIES’ JOINT MOTION FOR APPROVAL OF SETTLEMENT and
DISMISSAL

COMES NOW, Jamie Moreno (“Plaintiff”) and Defendants Wudson Fenelon and
W&G Maintenance Corporation (collectively the “Parties”) by and through their counsel
and pursuant to the Local Rules for the Middle District of Florida and the Federal Rules
of Civil Procedure jointly notify the Court that the above styled case has been settled
contingent upon this Court’s granting of the parties’ jomt motion for approval of
settlement and dismissal of this matter. The Parties jointly request that the Court approve
the Parties’ proposed settlement of Plaintiff's claims. The Parties premise this motion on
the following grounds.

SUMMARY
1. Plaintiff filed the instant action agaist Defendants for “‘overtime” wages

pursuant to the Fair Labor Standards Act (FLSA). Plaintiff claimed he worked more
Case 6:18-cv-01055-PGB-GJK Document 20 Filed 10/29/18 Page 2 of 5 PagelD 56

than 40 hours in certain work weeks, but was not paid time and one-half of his regular
hourly rate of pay for those “overtime hours”.

2. The parties jointly confirm that they had a bona fide dispute under the
FLSA. Defendant asserts, and continue to assert, that it had reasonable grounds to
believe it was in compliance with the FLSA at all times and acted in good faith and not in
willful violation of the FLSA. Defendants specifically denied violation of the Fair Labor
Standards Act or any other Federal or State statute.

4. Plaintiff and his counsel discussed the alleged overtime hours and pay rate
and formulated their own proposed settlement figures. The Parties then engaged in
settlement discussions, based upon the Parties independent calculations. The Parties,
through their attorneys, voluntarily agreed to the terms of their settlement. All Parties
were counseled and represented by their respective attorneys throughout the litigation and
settlement process. Plaintiff and Defendants agreed that the Plaintiff will be paid
$3200.00 inclusive of liquidated damages which the Parties agree is a fair estimate of the
alleged wages owed to Plaintiff in exchange for Plaintiff's agreement to dismiss the
complaint. This settlement is more fully described in the Settlement Agreement which is
attached hereto as Exhibit “A”. The Parties also agree that Defendants will pay to
Plaintiff an additional $400.00 to cover certain additional terms which are also described
in the attached settlement agreement.

5. The Plaintiffs’ acceptance of Defendant’s offer is reasonable as the
Plaintiff will be receiving all or most of his underlying FLSA damages claimed.

5. Defendants are also paying Plaintiif’s attorneys’ fees and costs as stated in
Case 6:18-cv-01055-PGB-GJK Document 20 Filed 10/29/18 Page 3 of 5 PagelD 57

the Settlement Agreement. Attorney’s fees were negotiated separately from damages.
Plaintiff represents and Defendant agrees that the fees and costs reflected in the
Settlement Agreement are reasonable.

6. The Parties stipulate that they had a bona fide dispute and that the parties
are resolving the matter in order to avoid the cost and time of litigating the issues, as well
as the risks associated with continued litigation. AlIl parties have been represented by
counsel throughout the litigation.

7. The Parties attest to the fairness and reasonableness of their amicable
settlement, and request that the Court approve the settlement.

8. Counsel for both parties agree that, in their respective opinions, the
settlement is fair and reasonable.

MEMORANDUM OF LAW

L Legal Principles

In general, the overtime provisions of the FLSA are mandatory and not subject to
negotiation or bargaining between employers and employees. See e.g., Brooklyn Savings
Bank v. O'Neil, 324 U.S. 697, (1945). This general rule recognizes that there are often
inequalities in bargaining power between employees and employers. However, if certain
conditions are met, an employee may settle and waive FLSA claims against an employer.

Currently, there are only two ways in which claims under the FLSA can be settled
and released by employees. First, § 216(c) of the FLSA specifically allows employees to
settle and waive their claims under the FLSA if the payment of unpaid wages by the

employer to employee is supervised by the Secretary of Labor. 29 U.S.C. §216(c):
Case 6:18-cv-01055-PGB-GJK Document 20 Filed 10/29/18 Page 4 of 5 PagelD 58

Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11" Cir. 1982). Second,
in the context of a private lawsuit brought by an employee against an employer under
Section 216(b) of the FLSA, an employee may settle and release FLSA claims against an
employer if the parties present the district court a proposed settlement and the district
court enters a stipulated judgment approving the fairness of the settlement. Jd; see also
Schulte, Inc. v. Gangi, 328 U.S. 108, (1946); Jarrard v. Southeastrn Shipbuilding Corp.,
163 F.2d 960, 961 (5" Cir., 1947).

Therefore, an employee may properly settle and release FLSA claims against an
employer without the supervision of the Secretary of Labor if (1) the settlement
agreement between the employer and the employee occurs in an adversarial context, (2)
there are issues of FLSA coverage and/or computation that are actually in dispute, and (3)
the district court enters a stipulated judgment approving the settlement after scrutinizing
the fairness of the settlement. Lynn, 679 F.2d at 1354.

HL. Analysis

The instant case involves a situation in which the Court may allow Plaintiff to
setile and release his FLSA claims against Defendants. The proposed settlement arises
out of an adversarial context. All Parties have been represented by counsel throughout
the litigation.

After reviewing the Defendant’s records, Answer and Affirmative Defenses, the
Plaintiff is satisfied that the amount of the settlement represents a fair estimate of the
amount she claims to be owed. The Parties agreed to the terms of this settlement after

they were counseled by their respective attorneys.
Case 6:18-cv-01055-PGB-GJK Document 20 Filed 10/29/18 Page 5 of 5 PagelD 59

WHEREFORE, the Parties respectfully request that this Court grant the Parties’

Joint Motion for Approval of Settlement and Dismissal of this Matter.

Dated: September 29, 2018

/si Maurice Arcadier

MAURICE ARCADIER, ESQ,

Bar No.: 0131180

ARCADIER, BIGGIE, & WOOD, PLLC
2815 W. New Haven Rd

Suite 304

Melbourne, Florida 32904

Tel: (321) 953-5998

E-Mail: office@wamalaw.com

 

Respectfully Submitted,

/s/ Robert E, Blanchfield

ROBERT E. BLANCHFIELD, ESQ.
Bar No.: 0361800

ROBERT BLANCHFIELD, P.A.
127 West Fairbanks Ave., Suite 272
Winter Park, Florida 32789

Tel: (407) 497-0463
Bob@Blanchfieldlawfirm.com
